 
EXHIBIT 10.2

PROMISSORY NOTE


US $: $17,604.68
July 31th, 2011

 
FOR VALUE RECEIVED, the undersigned, Income Now Consulting. ("Maker"), hereby
promises to pay to the order of Ruthy Navon ("Payee"), the principal sum
Seventeen thousand six- hundred and four dollars and sixty eight cents.
($17,604.68), in lawful money in the United States of America, which shall be
legal tender, bearing interest and payable as provided herein.


1.  Interest on the unpaid balance of this Note shall bear interest at the rate
of twelve percent (12%) per annum, which interest shall accrue from the
Effective Date until the Maturity Date (as defined below), unless prepaid prior
to such Maturity Date. All past-due principal and interest (which failure to pay
such amounts shall be defined herein as an "Event of Default") shall bear
interest at the rate of fifteen percent (15%) per annum until paid in full.
Interest will be computed on the basis of a 360-day year.





2.  The principal amount of this Note as well as interest shall be due and
payable on August 15th, 2011 (the “Maturity Date”).


3.  This Note may be prepaid in whole or in part, at any time and from time to
time, without premium or penalty.





4.  If any amount of this Note is not paid when due under this Note, an Event of
Default shall be deemed to have occurred and each such Event of Default
hereunder shall also constitute an “Acceleration Event” under this Note.  Upon
an Acceleration Event, the Payee shall have the right to provide for the entire
amount of unpaid principal and interest on this Note to be immediately due and
payable, by providing the Maker fifteen (15) days prior written notice of
Payee’s desire to make the entire outstanding amount of principal and interest
due on this Note immediately payable, which Note shall then be payable by the
Maker after the expiration of the fifteenth (15th) day following the receipt of
such notice by the Maker (an “Event of Default”).


5. If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.


6. This Note shall be binding upon and inure to the benefit of the Payee named
herein and Payee's respective successors and assigns. Each holder of this Note,
by accepting the same, agrees to and shall be bound by all of the provisions of
this Note. Payee may assign this Note or any of its rights, interests or
obligations to this Note without the prior written approval of Maker.


7. No provision of this Note shall alter or impair the obligation of Maker to
pay the principal of and interest on this Note at the times, places and rates,
and in the coin or currency, herein prescribed.
 
 
1

--------------------------------------------------------------------------------

 


8. Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate.


9. If an Event of Default (as defined herein and/or below) occurs (unless all
Events of Default have been cured or waived by Payee), an Acceleration Event
shall be deemed to have occurred and Payee may, by notice to Maker, declare the
principal amount then outstanding of, and the accrued interest and all other
amounts payable on this Note to be immediately due and payable as provided
above.  The then-outstanding principal balance of this Note, together with any
interest accrued thereon shall become immediately due and payable if any of the
following events ("Events of Default"), and/or any other Events of Default
defined elsewhere in this Note shall occur:
 
 
(a)
Maker shall fail to pay, when and as due, the principal or interest payable
hereunder on the due date of such payment; or

 
 
(b)
If there shall exist final judgments against Maker aggregating in excess of One
Hundred Thousand Dollars ($100,000) and if any one of such judgments shall have
been outstanding for any period of forty-five (45) days or more from the date of
its entry and shall not have been discharged in full or stayed pending appeal;
or

 
 
(c)
Maker shall have breached in any material respect any covenant in this Note
(other than the requirement that payments be made on the due date of such
payments, which shall have no cure rights), and, with respect to breaches
capable of being cured, such breach shall not have been cured within five (5)
days following the occurrence of such breach; or

 
 
 (d)
Maker shall: (i) become insolvent or take any action which constitutes its
admission of inability to pay its debts as they mature; (ii) make an assignment
for the benefit of creditors, file a petition in bankruptcy, petition or apply
to any tribunal for the appointment of a custodian, receiver or a trustee for it
or a substantial portion of its assets; (iii) commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation or statute of any jurisdiction, whether now or hereafter in effect;
(iv) have filed against it any such petition or application in which an order
for relief is entered or which remains undismissed for a period of ninety (90)
days or more; (v) indicate its consent to, approval of or acquiescence in any
such petition, application, proceeding or order for relief or the appointment of
a custodian, receiver or trustee for it or a substantial portion of its assets;
or (vi) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or

 
 
(e)
Maker shall take any action authorizing, or in furtherance of, any of the
foregoing.

 
 
2

--------------------------------------------------------------------------------

 
 
10. In case any one or more Events of Default shall occur and be continuing,
Payee may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or for an injunction against a violation of any
of the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.  In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, Maker will pay to
Payee such further amount as shall be sufficient to cover the reasonable cost
and expenses of collection, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.  No course of dealing and no delay on the part
of Payee in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice Payee’s rights, powers or remedies.  No right,
power or remedy conferred by this Note upon Payee shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.


11. In the event the maturity of this Note is accelerated by reason of an Event
of Default or Acceleration Event under this Note, any other agreement entered
into in connection herewith or therewith, or by voluntary prepayment by Maker or
otherwise, then earned interest may never include more than the Maximum Rate
allowable by law, computed from the dates of each advance of the loan proceeds
outstanding until payment. If from any circumstance any holder of this Note
shall ever receive interest or any other charges constituting interest, or
adjudicated as constituting interest, the amount, if any, which would exceed the
Maximum Rate shall be applied to the reduction of the principal amount owing on
this Note, and not to the payment of interest; or if such excessive interest
exceeds the unpaid balance of principal hereof, the amount of such excessive
interest that exceeds the unpaid balance of principal hereof shall be refunded
to Maker. In determining whether or not the interest paid or payable exceeds the
Maximum Rate, to the extent permitted by applicable law (i) any nonprincipal
payment shall be characterized as an expense, fee or premium rather than as
interest; and (ii) all interest at any time contracted for, charged, received or
preserved in connection herewith shall be amortized, prorated, allocated and
spread in equal parts during the period of the full stated term of this Note.
The term "Maximum Rate" shall mean the maximum rate of interest allowed by
applicable federal or state law.
 
 
12. This Note is hereby expressly limited so that in no event whatsoever,
whether by reason of deferment or advancement of loan proceeds, acceleration of
maturity of the loan evidenced hereby, or otherwise, shall the amount paid or
agreed to be paid to Payee hereunder for the loan, use, forbearance or detention
of money exceed the maximum interest rate permitted by the laws of the State of
Nevada.  If at any time the performance of any provision involves a payment
exceeding the limit of the price that may be validly charged for the loan, use,
forbearance or detention of money under applicable law, then automatically and
retroactively, ipso facto, the obligation to be performed shall be reduced to
such limit, it being the specific intent of Maker and Payee that all payments
under this Note are to be credited first to interest as permitted by law, but
not in excess of (i) the agreed rate of interest hereunder, or (ii) that
permitted by law, whichever is the lesser, and the balance toward the reduction
of principal.
 
 
3

--------------------------------------------------------------------------------

 


13. Except as provided herein, Maker and any sureties, guarantors and endorsers
of this Note jointly and severally waive demand, presentment, notice of
nonpayment or dishonor, notice of intent to accelerate, notice of acceleration,
diligence in collecting, grace, notice and protest, and consent to all
extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. The holder
shall similarly have the right to deal in anyway, at anytime, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearance whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder. If any efforts are made to collect or enforce this Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorney's fees.
 
14. This Note is a legally binding obligation of the Maker, enforceable against
the Maker in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or in injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.


15. This Note may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Note signed by one Party and faxed or scanned and emailed to
another Party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
or PDF of this Note shall be effective as an original for all purposes.


16. This Note shall be governed by and construed exclusively in accordance with
the laws of the State of Nevada without regard to the conflicts of laws
principles thereof. The parties hereto hereby agree that any suit or proceeding
arising directly and/or indirectly pursuant to or under this instrument or the
consummation of the transactions contemplated hereby shall be brought solely in
a federal or state court located in Nevada. By its execution hereof, the parties
hereby covenant and irrevocably submit to the in personal jurisdiction of the
federal and state courts located in the City, County and State of Las Vegas,
Clark County, Nevada and agrees that any process in any such action may be
served upon any of them personally, or by certified mail or registered mail upon
them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in Nevada. The parties hereto waive any
claim that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personal jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable and documented counsel fees and disbursements in an amount judicially
determined.
 
 
4

--------------------------------------------------------------------------------

 


17. This Note shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns.


18. In the event any one or more of the provisions contained in this Note shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and this Note shall be construed as if such invalid, illegal
or unenforceable provision had never been contained herein.


19. No modification, amendment, addition to, or termination of this Note, nor
waiver of any of its provisions, shall be valid or enforceable unless in writing
and signed by all the parties hereto.


20. The Note constitutes the entire agreement of the parties regarding the
matters contemplated herein, or related thereto, and supersedes all prior and
contemporaneous agreements, and understandings of the parties in connection
therewith.


IN WITNESS WHEREOF, Maker has duly executed this Promissory Note as of the day
and year first above written, with an Effective Date as provided above.
 

    “Maker”               Income Now Consulting                   “Payee”  
Director (Isaam Abud)
                  (Ruthy Navon)    Director (Sabrein Mari)  

 
 
5

--------------------------------------------------------------------------------

 